Citation Nr: 1404290	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether an apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child, was appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967, including in the Republic of Vietnam from November 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in which the RO granted an apportionment of the Veteran's VA benefits in the calculated amount of $350.00 per month on behalf of N.L.D., his former spouse, and Z.E.H., his minor child.  An RO hearing was held in May 2007 and a copy of the hearing transcript has been associated with the record.  A videoconference Board hearing was held at the RO in April 2008 before an Acting Veterans Law Judge (AVLJ) who subsequently retired from the Board.  Having reviewed the record evidence, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC comply with applicable contested claims procedures because the Veteran was contesting the apportionment of his VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2013).  The RO subsequently complied with these procedures.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Because the AVLJ who held the April Board hearing subsequently retired from the Board, the Veteran was notified in March 2013 correspondence of his right to another Board hearing before a different Veterans Law Judge (VLJ).  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran requested a new hearing before a different VLJ in May 2013.  The Board remanded this appeal to the RO/AMC in May 2013 to schedule a new hearing.  A videoconference Board hearing was held at the RO in September 2013 before the undersigned VLJ and a copy of the hearing transcript has been added to the record.

The Veteran has asserted that he did not receive a cost of living adjustment (COLA) to his VA disability compensation in 2013.  This issue has not been addressed by the RO.  Therefore, when this case returns to the RO, the Board finds that an audit of VA disability compensation payments made to the Veteran since January 1, 2013, should be conducted and any underpayment of the Veteran's VA disability compensation since that date should be corrected.  

As is explained below in greater detail, the Board finds that the Veteran's July 2006 divorce from N.L.D. was recognized as valid in October 2011 by a court of competent jurisdiction in the jurisdiction where the Veteran and N.L.D. were married (in this case, the Philippines).  As such, the apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child, was not appropriate.  

The issue of whether the Veteran is entitled to recoup his VA benefits that were paid to N.L.D. since March 2007 has been raised by the record but has not been addressed by the RO.  Thus, the Board finds that, on remand, the RO should determine whether the Veteran is entitled to recoup his VA benefits that were paid to N.L.D. since March 2007 and any underpayment of the Veteran's VA benefits since that date should be corrected.

The issue of apportionment of the Veteran's VA benefits on behalf of Z.E.H., his minor child, is the subject of a remand section of this decision.





FINDINGS OF FACT

1.  The Veteran and N.L.D. were married in the Republic of the Philippines on January [redacted], 1998.

2.  The Veteran obtained a divorce from N.L.D. in the Republic of Haiti on July [redacted], 2006.

3.  N.L.D. filed a claim for an apportionment of the Veteran's VA benefits on her behalf and on behalf of Z.E.H., the Veteran's minor child, in a letter dated on September 1, 2006, and date-stamped as received by VA on September 7, 2006.

4.  In an opinion dated on February 22, 2007, VA Regional Counsel stated that there was no basis at that time to find that the Veteran's divorce from N.L.D. in the Republic of Haiti on July [redacted], 2006, would be recognized as valid under Philippine law.

5.  In a decision dated on October 17, 2011, and date-stamped as received by VA on November 29, 2011, the Veteran obtained a judgment from a regional trial court in the Republic of the Philippines recognizing the July [redacted], 2006, divorce from N.L.D. as valid under Philippine law.


CONCLUSION OF LAW

Apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, was not appropriate.  38 U.S.C.A. §§ 101(3), 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.58, 3.206, 3.350, 3.450, 3.451, 3.452, 3.458 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns the validity of a benefit provided under 38 U.S.C. Chapter 53, specifically an apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child.  The statutes governing VA notice and assistance in a claim for compensation and pension benefits do not apply to claims for benefits provided under 38 U.S.C. Chapter 53.  See 38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Sims v. Nicholson, 19 Vet. App. 453 (2006).  Nevertheless, the Board observes that VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  The applicable contested claims procedures were followed in this case, to the extent possible.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504.  Pursuant to the Board's October 2009 remand, the RO provided N.L.D. with a Statement of the Case (SOC) in March 2010.  (The Board notes parenthetically that, at the time of the October 2009 remand, VA considered the Veteran's divorce from N.L.D. to be invalid because it was not recognized as valid under Philippine law.)  Additionally, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  As will be explained below in greater detail, the Veteran's divorce from N.L.D. in July 2006 subsequently was recognized as valid in October 2011 by a court of competent jurisdiction in the Philippines, the jurisdiction where the Veteran and N.L.D. were married.  In other words, because the Veteran obtained a valid divorce under Philippine law before N.L.D. filed her apportionment claim, the apportionment on behalf of N.L.D., the Veteran's former spouse, was not appropriate.

Laws and Regulations 

The Veteran contends that the apportionment of his VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child, was not appropriate because he obtained a valid divorce from N.L.D. in July 2006 before she filed her apportionment claim in September 2006.  He also contends that the amount of the apportionment granted to N.L.D., his former spouse, on her behalf and on behalf of Z.E.H., the Veteran's minor child, was too generous and caused him undue financial hardship.

In general, a Veteran's benefits may be apportioned if he is not residing with his spouse or children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  The term "spouse" currently means a person of the opposite sex who is a wife or husband where marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(a).  (The Board notes parenthetically that, on September 4, 2013, it was notified by VA's Office of General Counsel (OGC) that the Attorney General of the United States notified Congress that the President had directed the Executive Branch to cease enforcement of the provisions of 38 U.S.C.A. §§ 101(3) and (31) that limit the definitions of "spouse" and "surviving spouse" for purposes of the laws governing Veterans benefits to couples of the opposite sex.  OGC also informed the Board that additional guidance on the revised definitions of "spouse" and "surviving spouse" would be forthcoming.)  

Under 38 C.F.R. § 3.1(j), the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  Upon a divorce from a Veteran, the ex-spouse loses her status as a Veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50.  Under 38 C.F.R. § 3.206(b), the validity of a divorce is determined by the laws of the jurisdiction where the marriage occurred.  See 38 C.F.R. § 3.206(b).

VA regulations provide for two types of apportionments. The first type is a "general" apportionment which may be paid under circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if a Veteran is not residing with his spouse or children, and a Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See also Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a Veteran is providing for dependents.  38 C.F.R. § 3.450. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

As noted elsewhere, a claim for an apportionment is a contested claim subject to special procedural regulations.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504.  Under applicable criteria, all interested parties will be notified specifically of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal as well as hearing and representation rights.  38 C.F.R. § 19.100.

Factual Background

A review of the record evidence shows that the Veteran and N.L.D. were married in the Republic of the Philippines on January [redacted], 1998.  The marriage certificate indicates that the Veteran was divorced and N.L.D. was single at the time of their marriage.

The Veteran obtained a divorce from N.L.D. in the Republic of Haiti on July [redacted], 2006.  A review of the English translation (from French) of the divorce decree, copies of which are included in the claims file, indicates that the Veteran was living in the Philippines at the time of the divorce.  The divorce decree also indicates that the Veteran appeared in person in civil court in Haiti.  The divorce decree further indicates that the grounds for divorce were "incompatibility of character."  N.L.D. was awarded care of the minor child, Z.E.H., and the right to use her maiden name again under the terms of the divorce decree.  

N.L.D. filed a claim for an apportionment of the Veteran's VA benefits on her behalf and on behalf of Z.E.H., the Veteran's minor child, in a letter dated on September 1, 2006, and date-stamped as received by VA on September 7, 2006.  She contended in this letter that the Veteran had "practically abandoned" her and the Veteran's minor child since February 2006 and she had "been left alone to take care of our minor child...who is now in my custody."  She also contended that the Veteran provided her no financial support.

A review of a VA Form 21-0788 signed by the Veteran and date-stamped as received by the RO on October 19, 2006, indicates that he requested an apportionment of his benefits for N.L.D. whom he identified as his "ex-wife."  He stated that his monthly income was Social Security and VA benefits.  He also stated that his ex-wife "has our business" and her income was derived from this business.  He stated further that he was not contributing to his ex-wife's financial support.

A review of a VA Form 21-0788 dated on November 5, 2006, and date-stamped as received by the RO on November 8, 2006, indicates that N.L.D. reported that the Veteran "some times" contributed $100.00 per month in support for her and for Z.E.H., his minor child.  She also reported that her only income was $100.00 per month although the source of income was not identified.

In January 2007, the RO requested a legal opinion from VA Regional Counsel concerning whether the Veteran's July 2006 divorce "was valid and recognized in the Philippines as terminating their marriage at the time of divorce."  The RO noted the Veteran's marriage to N.L.D. in the Philippines in January 1998 and his divorce from her in Haiti in July 2006.

In an opinion dated on February 22, 2007, VA Regional Counsel stated that there was no basis at that time to find that the Veteran's divorce from N.L.D. in the Republic of Haiti on July [redacted], 2006, would be recognized as valid under Philippine law.  VA Regional Counsel found that the Veteran's Haiti divorce decree was not valid because there was no evidence that the Veteran had a bona fide domicile in Haiti at the time of the divorce.  VA Regional Counsel also found that, absent a bona fide domicile in Haiti, the Veteran's divorce decree would not be recognized in the Philippines.  VA Regional Counsel noted, however, that the RO had made no factual finding as to the Veteran's domicile at the time of the divorce decree.  VA Regional Counsel noted further that it relied on the divorce decree itself as evidence of the Veteran's bona fide domicile and it indicated that the Veteran was a resident of the Philippines at the time that he obtained the divorce.

As noted elsewhere, in a March 2007 administrative decision, the RO awarded N.L.D. an apportionment of the Veteran's VA benefits in the calculated amount of $350.00 on her behalf on and on behalf of Z.E.H., the Veteran's minor child.  The Veteran also was advised of this decision because this was a contested claim.

The Veteran disagreed with the March 2007 decision later that same month in statements on a VA Form 21-4138.  He asserted that N.L.D. already was in receipt of Social Security benefits on behalf of Z.E.H. "and actually derives income from her restaurant business."  

The Veteran testified at his May 2007 RO hearing that he was divorced from N.L.D. when she was awarded an apportionment of his VA benefits.  See RO hearing transcript dated May 29, 2007, at pp. 1-2.  

The Veteran testified at his videoconference April 2008 Board hearing before an AVLJ who subsequently retired from the Board that he went to Haiti to divorce N.L.D.  See Board hearing transcript dated April 10, 2008, at pp. 5.  The Veteran also testified that the apportionment of his VA benefits in favor of N.L.D. and Z.E.H. was too generous because N.L.D. had underreported her monthly income when she filed her apportionment claim.  Id., at pp. 6-7.  The Veteran testified further that he had been in Haiti for 2 days and obtained an ex parte divorce from N.L.D.  Id., at pp. 8.  He also submitted evidence, along with a waiver of RO jurisdiction, attempting to show how much income N.L.D. derived on a monthly basis from the restaurant that she owned.

In a decision dated on October 17, 2011, and date-stamped as received by VA on November 29, 2011, the Veteran obtained a judgment from a regional trial court in the Republic of the Philippines recognizing the July [redacted], 2006, divorce from N.L.D. in the Republic of Haiti as valid under Philippine law.  

The Veteran testified at his September 2013 videoconference Board hearing before the undersigned VLJ that N.L.D. had filed for an apportionment of his VA benefits once she had received her copy of the Haiti divorce decree.  See Board hearing transcript dated September 12, 2013, at pp. 4.  He also testified that he had married N.L.D. in the Philippines and divorced her in Haiti and he was a resident of the Philippines.  Id., at pp. 7.

Analysis

The Board finds that the preponderance of the evidence supports a finding that apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, was not appropriate.  The Veteran has contended strenuously that, since a regional trial court in the Republic of the Philippines recognized the July [redacted], 2006, divorce from N.L.D. in the Republic of Haiti was valid under Philippine law in an October 2011 judgment (copies of which are associated with the claims file), VA cannot continue to apportion his benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child.  The Veteran also has contended strenuously that, because the valid divorce decree was dated prior to the apportionment claim, VA should never have apportioned benefits on behalf of N.L.D., his former spouse.  The Board agrees with the Veteran's argument concerning the apportionment of his VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child.  The Board recognizes that, at the time that this apportionment was awarded in March 2007, the RO relied on an opinion from VA Regional Counsel which determined that the Veteran's July 2006 divorce from N.L.D. would not be recognized as valid under Philippine law.  The Board also recognizes that the Veteran's July 2006 divorce from N.L.D. subsequently was recognized as valid under Philippine law in an October 2011 regional trial court judgment.  The Board concludes that, because the Veteran obtained a valid divorce from N.L.D. in July 2006, approximately 2 months before she filed her apportionment claim in September 2006, the apportionment was not appropriate.  The Board notes in this regard that the Veteran testified in September 2013 that N.L.D. had filed for an apportionment of his VA benefits in September 2006 once she had received her copy of the Haiti divorce decree in July 2006.  The evidence persuasively suggests that this is exactly what N.L.D. did, particularly given the closeness in time between the date of the Haiti divorce decree and the date that she filed her apportionment claim.

The Board notes that the RO denied the Veteran's contested apportionment claim on the basis that he had not established a bona fide domicile in Haiti before obtaining his divorce decree in July 2006.  The Veteran testified before the Board in April 2008 that he had been in Haiti for 2 days and obtained an ex parte divorce from N.L.D. during that time.  It is not clear from a review of the record whether the Veteran established a bona fide domicile in Haiti before obtaining his divorce decree in July 2006 (as VA Regional Counsel concluded in a February 2007 opinion).  See also 38 C.F.R. § 3.206(a).

The Board also notes that the law and regulations governing apportionment claims and the validity of divorce should not be considered in isolation from each other, however.  Although 38 C.F.R. § 3.206(a) discusses the need for a bona fide domicile, 38 C.F.R. § 3.206(b) provides that recognition of a divorce is determined by the laws of the jurisdiction where the marriage occurred.  See 38 C.F.R. § 3.206(b).  Because the Philippine regional trial court recognized in October 2011 that the July 2006 divorce decree was valid under Philippine law, the Board finds that the jurisdiction where the marriage between the Veteran and N.L.D. occurred now has concluded that the divorce decree is valid.  The Board notes in this regard that VA is bound by the Philippine regional trial court's judgment in October 2011 concerning the validity and recognition of the July 2006 divorce decree because recognition of a divorce is determined by the laws of the jurisdiction where the marriage occurred.  Id.  In summary, because the divorce between the Veteran and N.L.D. has been recognized as valid by a court of competent jurisdiction in the jurisdiction where they were married (in this case, the Philippines), the Board concludes that the apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, was not appropriate.  

Upon a divorce from a Veteran, the ex-spouse loses her status as a Veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50.  The Board concludes that, because she is divorced from the Veteran, N.L.D. has lost her status as the Veteran's spouse for VA purposes, including any potential entitlement to an apportionment of his VA benefits, effective July [redacted], 2006.  Id.

The Board finally notes that, because it has found that apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, was not appropriate, it will not address the issue of the amount of the apportionment.  As noted elsewhere, N.L.D. was awarded an apportionment of the Veteran's VA benefits in the calculated amount of $350.00 per month in March 2007.  The Veteran has asserted throughout the pendency of this appeal that N.L.D. underreported her monthly income to VA in order to maximize her apportionment.  It is not clear from a review of the record whether N.L.D. reported all of her monthly income as she did not identify any sources of income when she completed a VA Form 21-0788 in November 2006.  Information included in the Veteran's claims file indicates that N.L.D. owns a restaurant and receives monthly income from Social Security on behalf of the minor child, Z.E.H.  In any event, because the Board has found that apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, and Z.E.H., his minor child, was not appropriate, any question as to the amount of this apportionment is moot.  


ORDER

Apportionment of the Veteran's VA benefits on behalf of N.L.D., his former spouse, was not appropriate and is terminated effective July [redacted], 2006.





REMAND

The question remains as to the amount of the apportionment of the Veteran's VA benefits on behalf of Z.E.H., his minor child. Accordingly, this issue is remanded to the RO for the following action:

	     	1.  All necessary development, in accordance with pertinent 			contested claim procedures, should be undertaken to 				determine the amount of the apportionment of the Veteran's 			VA benefits on behalf of Z.E.H., his minor child, since the 			original claim for an apportionment filed by N.L.D. in 2007. 

	2. After completing the above, and any other 	development deemed necessary, a decision regarding 	the amount of the apportionment of the Veteran's VA 	benefits on behalf of Z.E.H., his minor child, should 	be made. If this determination is disputed by either 	the Veteran or N.L.D., a supplemental statement of 	the case should be issued to both parties and an 	appropriate period of time should be allowed for 	response. The case should then be returned to the 	Board as appropriate.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


